Citation Nr: 0518937	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-03 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for PTSD.  

2.  Entitlement to service connection for mitral valve 
prolapse.  

3.  Entitlement to service connection for a left arm 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service in the United States Air 
Force from August 1973 to March 1976.  She also had 
unverified inactive Louisiana Air National Guard and the 
Louisiana Army National Guard.  Because the appellant's 
contentions regarding the issues on appeal are limited to the 
active service from August 1973 to March 1976, and are not 
derived from a later period of National Guard service, there 
is no reason to verify the specific dates of active duty for 
training or inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that determination, the RO denied 
the appellant's claims of entitlement to service connection 
for PTSD, mitral valve prolapse, and a left arm disorder.  
The appellant disagreed and this appeal ensued.  

Because the RO had previously denied the claim of entitlement 
to service connection for PTSD, the Board must assess its 
jurisdiction to address this claim.  Therefore, the issues 
for appellate review are as stated on title page of this 
decision.  

In her January 2004 substantive appeal, the appellant asked 
for a hearing before a Veterans Law Judge.  The RO scheduled 
a Travel Board hearing for September 2004, though the RO 
cancelled the hearing, and rescheduled a videoconference 
hearing before a Veterans Law Judge.  The appellant failed to 
report for the hearing.  


FINDINGS OF FACT

1.  In November 2001, the RO denied the appellant's claim of 
entitlement to service connection for PTSD.  

2.  Additional evidence submitted since November 2001 does 
not include a diagnosis of PTSD.  

3.  Mitral valve prolapse was not present in service, or 
manifested within a year after separation, and is not related 
to disease or injury in service.  

4.  The appellant injured her left arm prior to service, the 
residuals of which did not undergo an increase in 
symptomatology during service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final November 2001 rating 
decision that denied entitlement to service connection for 
PTSD is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  

2.  Mitral valve prolapse was not incurred in or aggravated 
during active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  A left arm disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Jurisdiction to Consider PTSD Claim

By an October 2002 statement, the appellant sought to reopen 
the previously denied claim of entitlement to service 
connection for PTSD.  That claim had been denied in a 
November 2001 rating decision.  The evidence of record at 
that time included the following evidence:  

?	The service medical records, which were silent as to 
any psychiatric complaints or symptoms and that the 
separation examination revealed a normal psychiatric 
clinical evaluation.  

?	A February 1993 statement from the appellant's 
mother, who indicated the appellant was under a lot 
of stress in the military, had psychiatric symptoms 
and treatment in service, and was discharged from 
service without appropriate psychiatric care.  

?	VA clinical records, which in September 1990 noted 
anxiety, in June 1992 a probable personality 
disorder, and in December 1992 diagnoses of panic 
disorder, dysthymia, and delusional paranoid 
disorder.  Other VA clinical records in February and 
March 1993 revealed anxiety, and in March and April 
1994, depression.  

?	A private medical statement in May 1993 with a 
diagnosis of chronic paranoid schizophrenia.  

?	A transcript of a January 1994 hearing, wherein the 
appellant testified she had been the victim of a 
sexual assault during her service.  In response to 
the hearing officer's development of the claim, the 
NPRC reported there was no report of sexual assault 
in service.  

?	VA psychiatric examination in February 1995 included 
diagnoses of major depressive disorder, dysthymia, 
and pain disorder associated with both psychological 
factors and a chronic general medical condition.  

?	Service personnel records received in October 2001, 
which showed the appellant had disciplinary problems 
that resulted in her separation from service, 
although she received an honorable discharge.  Of 
note is a November 1974 Letter of Reprimand addressed 
to her by her commanding officer that disclosed she 
and a guest, H. A., had violated a dormitory 
visitation policy.  

The RO notified the appellant of this determination by letter 
in November 2001.  The appellant's October 2002 statement 
seeking to "reopen" the previously denied claim was not a 
notice of disagreement, it did not specifically indicate 
disagreement with a specified earlier adjudication.  She 
sought only to reopen the claim, presumably by the submission 
of new and material evidence that had not been considered by 
the RO before.  Therefore, the November 2001 rating decision 
that denied service connection for PTSD is final and may not 
be reopened in the absence of new and material evidence.  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed, effective only 
for claims to reopen received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  This claim to 
reopen, filed in April 2002, proceeded August 29, 2001, and 
the following regulation defining new and material evidence 
applies:  

(a)  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

(b)  New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of [38 C.F.R. 
§ 20.1304(b)(1)], will be considered as having been 
filed in connection with the claim which was 
pending at the beginning of the appeal period.  

(c)  Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service 
department records which presumably have been 
misplaced and have now been located and forwarded 
to the Department of Veterans Affairs.  Also 
included are corrections by the service department 
of former errors of commission or omission in the 
preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of 
disability resulting from disease or injury 
subsequently service connected on the basis of the 
new evidence from the service department must be 
supported adequately by medical evidence.  Where 
such records clearly support the assignment of a 
specific rating over a part or the entire period of 
time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected 
by the filing date of the original claim.  

38 C.F.R. § 3.156(a) (2004).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the November 2001 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The additional evidence received since November 2001 
includes:

?	Copies of the service medical records, including the 
separation examination in January 1976 and clinical 
records from 1974 to 1976.  

?	Private medical records in February 2000, April 2000, 
July 2000, and July 2001, all showing anxiety.  

?	A February 2003 statement from the Vet Center 
inquiring as to the appellant's condition.  

?	A February 2003 statement from the appellant 
identifying by name the person she alleges assaulted 
her and discussing the activities in a dormitory 
during her service where male service personnel 
exposed their genitals.  The person she identified as 
her assailant, H. A., was the same person referenced 
in the Letter of Reprimand in her service personnel 
records.  

Although the rating decision of November 2001 specifically 
concluded the evidence of record did not verify the appellant 
was sexually assaulted during her service, that determination 
was also based on a more basic premise - there was in the 
record no medical evidence of a diagnosis of PTSD.  The 
establishment of service connection for PTSD has specific 
requirements, including (1) medical evidence diagnosing the 
condition in accord with 38 C.F.R. § 4.125(a) (2004); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service  stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor was 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
appellant's lay testimony alone could establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004) and 38 C.F.R. § 4.125 (2004) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128 (1997).  

The appellant does not allege her claimed stressor is related 
to combat, but to a personal assault.  If a PTSD claim is 
based on in- service personal assault, evidence from sources 
other than the appellant's service records may corroborate 
her account of the claimed stressor.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2004).  

In cases involving personal assaults, it is not unusual for 
there to be an absence of service records documenting the 
events the appellant has alleged.  See, e.g., Patton v. West, 
12 Vet. App. 272, 281 (1999).  Furthermore, under Paragraph 
5.14(d), Part III, of VA's Adjudication Procedure Manual, 
M21-1, because service records may not contain evidence of 
personal assault, alternative sources may provide credible 
evidence of an in-service stressor premised on personal 
assault.  These sources might include testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy.  See YR v. West, 11 Vet. App. 
393, 399 (1998).  

Nonetheless, the initial element of the claim requires a 
diagnosis of PTSD in accord with 38 C.F.R. § 4.125(a) (2004).  
The evidence available to the RO at the time of the November 
2001 rating decision included diagnoses of anxiety and a 
possible personality disorder, depression, and dysthymia.  
However, none of the evidence included a medical diagnosis of 
PTSD.  Of significance is the VA examination in February 1995 
with diagnoses of recurrent major depression, dysthymia, and 
a pain disorder; there was no diagnosis of PTSD, most likely 
because she did not provide the examiner with information 
about her asserted personal assault (despite her initiation 
of a claim for PTSD).  

The additional evidence received since November 2001 also 
does not include a medical diagnosis of PTSD.  The copies of 
the service medical records, including the separation 
examination in January 1976 and clinical records from 1974 to 
1976, are duplicates of those already of record in November 
2001.  The private medical records in February 2000, April 
2000, July 2000, and July 2001, discussed anxiety and were 
silent as to any diagnosis of PTSD.  The Vet Center's 
February 2003 statement inquired about the appellant's 
condition, without reference to PTSD or any other medical 
diagnosis.  Because the record does not indicate that the 
appellant has any requisite medical expertise, her February 
2003 statement (even if it did assert a specific diagnosis) 
could not serve as medical evidence of that diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(medical evidence requires an evidentiary foundation in the 
declarant's expertise).  

Thus, the additional evidence received since the November 
2001 rating decision does not contain any evidence of a 
diagnosis of PTSD, the initial element of the claim and the 
underlying reason for the previous adverse determination.  
The additional evidence is therefore not new and material to 
the claim, and thus the claim is not reopened.  



II.  Service Connection Claims

The appellant claims service connection for mitral valve 
prolapse and for a left arm disorder.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  It generally requires medical evidence of 
a current disability; evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, a nexus, 
or link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease - such as a cardiovascular disease - that becomes 
manifest to a degree of 10 percent or more within one year 
from service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. § 3.307 (2004).  

A.  Service Connection for Mitral Valve Prolapse

The evidence of record includes diagnoses of mitral valve 
prolapse, thereby satisfying the initial element of a 
service-connection claim.  Private clinical records in March 
and August 1992 and in February 2000, as well as VA clinical 
records in January, June, and December 1992, and in December 
1994, noted mitral valve prolapse.  The VA general medical 
examination in February 1995 did not indicate the appellant 
had mitral valve prolapse, though it indicated she complained 
of heart palpitations.  The examination revealed regular 
rhythm, no murmurs, and a diagnosis of palpitations of an 
unknown etiology.  X-ray of the chest was normal, with the 
heart and mediastinal structures within normal limits.  While 
the VA examination did not specifically identify mitral valve 
prolapse, the other clinical records are sufficient to 
satisfy the initial element of a service-connection claim.  

As for the second element, the service medical records are 
entirely silent as to mitral valve prolapse.  The enlistment 
examination in February 1973 noted benign systolic murmur 
left sternal border that was not considered disabling.  Chest 
x-rays in May 1974 and November 1975 were normal.  Separation 
examination in January 1976 revealed no complaints of a 
cardiac nature and a normal cardiac clinical evaluation; 
there was no reference to mitral valve prolapse or to the 
benign systolic murmur noted on the enlistment examination.  

Nonetheless, service connection might still be established if 
there is medical evidence of a nexus between the current 
findings of mitral valve prolapse and the appellant's 
service.  The record does not include a specific medical 
opinion of such a connection.  The VA examination in February 
1995 noted that the etiology of the palpitations was unknown.  
Moreover, the record does not demonstrate a continuity of 
symptomatology after service that would support such a 
finding.  The service medical records are silent as to mitral 
valve prolapse and the first record of the disorder is in a 
March 1992 private clinical record.  Neither those records, 
nor the subsequent notations of mitral valve prolapse, 
suggest that the disorder was related to service or was 
treated in the years since the appellant separated from 
service.  

Without medical evidence of a relationship between the 
current mitral valve prolapse and the appellant's service, 
the third element of a service-connection claim cannot be 
satisfied.  In light of the evidence of record and based on 
this analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for mitral valve prolapse.  

B.  Service connection for a Left Arm Disorder

The service enlistment examination in February 1973 indicated 
a history of a laceration of the left antecubital region when 
she was six years old.  Examination revealed a surgical scar 
of the left arm without reference to any impairment.  The 
service medical records revealed no entries discussing the 
left arm scar, any residuals of the earlier injury, or any 
subsequent impairment of the left arm.  The separation 
examination in January 1976 indicated a normal clinical 
evaluation of the upper extremities and no reference to any 
impairment of the left arm.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (2004).  The left arm injury at the age 
of six is such a condition noted at enlistment.  

Such a preexisting injury or disease will be considered to 
have been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase was due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2004).  The evidence of record, however, does not 
establish that there was such an increase during service.  
The separation examination in 1976 was entirely silent as to 
any impairment of the left arm, and the remaining service 
medical records are as well silent about any left arm 
disorder.  There is simply no medical evidence of such an 
increase.  

Moreover, the post-service medical evidence does not reveal 
any suggestion of an increase in the disability during 
service.  The February 1995 VA general medical examination 
revealed no complaints of a left arm disorder.  VA orthopedic 
examination in February 1995 indicated the appellant alleged 
a 1974 injury in service when a refrigerator fell on her and 
a 1992 injury when she fell from a chair.  From these 
injuries, she complained of knee pain and of back pain into 
her shoulders.  The diagnoses were of chronic lumbar spine 
pain and degenerative joint disease of the left knee, without 
reference to the left arm.  At a VA neurological examination 
in February 1995, the appellant discussed the claimed history 
of a refrigerator falling on her in service and subsequent 
back pain, headaches, and left leg impairment.  There was no 
reference to a left arm injury and the diagnoses referenced 
back pain and headaches.  VA clinical records in October and 
November 2000 indicated the appellant was involved in a motor 
vehicle accident.  It was noted that the appellant complained 
of back, left knee, and neck pain, though there was no 
reference to a left arm injury.  Private clinical records in 
November 2002 indicated the appellant had a history of a 1960 
motor vehicle accident that resulted in a compound fracture 
of the left forearm.  Evaluation revealed a massive scar 
curling around the forearm with apparent skin graft at the 
elbow and decreased muscle strength.  The assessment was 
status post 40-year-old motor vehicle accident injury 
(compound fracture).  An x-ray of the left shoulder showed 
status post strain of the humerus forearm.  While these 
private medical records indicated a current left arm 
disorder, there is no indication that the present condition 
of the left arm resulted from an increase in the disability 
during service between 1973 and 1976.  

In short, the evidence indicates the appellant had a pre-
existing left arm injury, the residuals of which did not 
undergo an increase during service.  In light of the evidence 
of record and based on this analysis, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
left arm disorder.  



III.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
after November 9, 2000, the date the VCAA was enacted.  

In letters to the appellant in October 2002 and March 2003, 
the RO discussed the evidence required to substantiate the 
claims in this case.  After the appellant disagreed with the 
February 2003 rating decision, the RO sent her an October 
2003 statement of the case listing the evidence considered, 
the legal criteria for evaluating the claims, and the 
analysis of the facts as applied to those criteria, thereby 
again informing her of the information and evidence necessary 
to substantiate the claims.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified her of 
the need for information or evidence concerning the claims.  
In response, she identified the sources of her treatment and 
records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claims, of the information and evidence she was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in her possession pertinent to the claims.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA' s or 
the appellant's responsibilities with respect to the 
evidence, is required.  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  She has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical and personnel records, VA and 
private treatment records, and documents received on multiple 
occasions from the appellant and her representatives.  The 
RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  It appears that all 
evidence identified by the appellant relative to the claims 
have been obtained and associated with the claims folder.  

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant underwent VA general medical, 
orthopedic, and neurological examinations in February 1995.  
With respect to the appellant's effort to reopen the 
previously denied PTSD claim, the duty to provide an 
examination is only triggered by a determination that new and 
material evidence has been submitted to reopen the claim.  As 
there is no such evidence, an examination or opinion is not 
needed in this case.  As for the service connection claims 
for mitral valve prolapse and a left arm disorder, these 
claims do not require medical examinations or opinions as to 
the connection between mitral valve prolapse and service, or 
establishing an increase in the left arm disability during 
service.  Procurement of such examinations or opinions is 
necessary only "when such an examination or opinion is 
necessary to make a decision on the claim".  38 U.S.C.A. 
§ 5103A (d)(1) (West 2002).  The necessity of such an opinion 
is triggered by the claimant's provision of evidence that a 
disability might be associated with active service.  
38 U.S.C.A. § 5103A (d)(1)(B) (West 2002).  In other words, 
the claimant is required to present medical evidence 
addressing the causality element of a claim prior to 
VA affording him or her a medical examination or opinion.  As 
the appellant in this case has not provided any competent 
evidence that her mitral valve prolapse was related to her 
service, or that her pre-existing left arm disorder underwent 
an increase in disability in service, VA is not required to 
obtain a medical examination or opinion on these questions.  
Wells v. Principi, 326 F. 3rd. 1381, 1384 (Fed. Cir. 2003).  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  



ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for PTSD is denied.  

Service connection for mitral valve prolapse is denied.  

Service connection for a left arm disorder is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


